Citation Nr: 1231571	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of blockage of the small intestines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1982 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for residuals, including a scar, of a ruptured diaphragm and for residuals of blockage of the small intestines.  The RO assigned an initial 0 percent (noncompensable) rating for each disability.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In his May 2007 response to the supplemental statement of the case (SSOC) issued earlier that same month, the Veteran indicated he wanted an in-person hearing at the RO before a Veterans Law Judge of the Board, i.e., a Travel Board hearing.  But the Veteran later indicated in July 2007 when contacted by his representative that he would be unable to attend his hearing scheduled for August 1, 2007.  He did not indicate he wanted the hearing rescheduled for another date.  Thus, the Board finds he has withdrawn his request for a Travel Board hearing.  38 C.F.R. § 20.704(e) (2011).

The Board also sees that the Veteran's service treatment records (STRs) include mention of a motor vehicle accident in November 1983, after which he was treated for a ruptured diaphragm and ruptured spleen.  In November 1985, so while still in service, he was treated for a small bowel obstruction that was considered secondary to adhesions from the splenectomy.  As a result of his surgeries, he has a large abdominal scar.  As such, the abdominal scar could be considered a residual of either incident in service.  And because there was sufficient evidence in the file to rate this abdominal scar, the Board went ahead in June 2010 and decided the claim for an initial compensable rating for the residuals, including this abdominal scar, of the ruptured diaphragm.  The Board denied that claim.

Also in the June 2010 decision, however, the Board found that it was unclear what other residuals the Veteran may have had from the events in service, and thus the Board remanded this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for VA compensation examinations for additional medical findings and evidence needed to properly rate this disability.  But as these requested VA examinations were scheduled, but not performed, the Board again remanded this claim for these examinations in December 2011.  Unfortunately, though, yet another remand is required.


REMAND

This claim for a higher rating for the residuals of blockage of the small intestines requires further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford the Veteran every possible consideration.

As brief history of this disability, the Veteran as mentioned was injured in a motor vehicle accident during service, in November 1983, after which he was treated for a ruptured diaphragm and ruptured spleen, which were surgically repaired.  In November 1985, he was treated for a small bowel obstruction that was considered secondary to adhesions from the splenectomy.  A December 1985 STR reflects that he had then recently been treated for a small bowel obstruction and had undergone laparotomy with lysis of adhesions at a civilian hospital in November 1985.  As a result of his surgeries, he has an abdominal scar.  He has been assigned a separate rating for this residual scar, and symptoms of the scar may not be considered when evaluating the service-connected residuals of the blockage 

of his small intestines since this would twice compensate him for the very same impairment and disability, so in turn violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (2011).  See also Esteban v. Brown, 6 Vet. App. 259 (1994).

The RO has rated the service-connected residuals of the blockage of his small intestines (an unlisted condition) by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7328, which pertains to resection of the small intestine.  

A note following Diagnostic Code 7328 indicates that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic Code 7301, which pertains to adhesions of the peritoneum.  The Board finds that Diagnostic Code 7301 is potentially applicable in this case, as a note following the rating criteria for peritoneal adhesions states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following:  disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Moreover, assignment of higher ratings under Diagnostic Code 7301 requires a showing of findings that can only be seen on X-ray or by way of an upper gastrointestinal series (barium meal).

In its prior remands, the Board found that it was unclear what other residuals (besides the abdominal scar that is separately service connected) the Veteran may have had from his two abdominal surgeries in service.  And so this case was remanded twice in order to afford him a VA medical examination, even after he had failed to report for prior scheduled examinations, and an examination was finally performed in February 2012.  

His representative has requested that this case again be remanded, however, this time to obtain more recent radiological studies, in essence asserting that the February 2012 VA examination was inadequate.


Upon review of the report of the February 2012 VA examination, the Board sees that, although the examiner performed a comprehensive clinical evaluation that was responsive to most of the relevant rating criteria, current radiological studies (such as an X-ray) were not done, as noted by the Veteran's representative.  And some of the potentially relevant rating criteria, specifically Diagnostic Code 7301, require such studies.  Accordingly, the Board finds that the February 2012 VA examination was inadequate in this regard, and another remand is indicated for these studies to be done.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Finally, the Board sees that the February 2012 VA examiner referenced radiological studies that are not in the Veteran's claims file (or in his electronic "Virtual VA" file either), including a 2008 colonoscopy, a 2008 esophagogastro-duodenoscopy (EGD), a 1998 X-ray of his abdomen, and a January 2007 abdominal ultrasound.  It appears these studies are all done by VA.  The most recent VA treatment records on file, however, are dated in 2006.  Reports of these referenced radiological studies therefore must be obtained, along with the most recent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have evaluated or treated him for gastrointestinal complaints since November 2006.  With his authorization, obtain all identified records that have not been previously obtained or submitted.

In particular, obtain all pertinent VA medical records dated prior to and since November 2006, especially reports of the following studies:  a 1998 X-ray study of the abdomen, a January 2007 abdominal ultrasound, a 2008 colonoscopy, and a 2008 EGD.

If records cited are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many efforts as are necessary according to who has possession of the records.  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, forward the claims file to the VA compensation examiner that evaluated the Veteran in February 2012, following and as a result of the Board's prior remand, for an addendum regarding the severity of the  residuals of the blockage of the small intestines.  All additional testing and evaluation deemed necessary must be performed, to include updated radiological studies.  

This examiner especially needs to comment on whether there are mild adhesions, or moderate adhesions with pulling pain on attempting work or pulling pain that is aggravated by movements of the body, occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), abdominal distention, or partial obstruction manifested by delayed motility of barium meal, or definite partial obstruction shown by 
X-ray study.

If this VA examiner is unavailable to provide this further comment, then have someone else equally qualified provide this additional comment.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate this claim for a rating higher than 0 percent for residuals of the blockage of the small intestines in light of the additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


